DETAILED ACTION
This action is in response to the Remarks filed on September 8th, 2021. A summary of this action:
Claim 1 is presented for examination.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/342,902 (reference application). 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claim 1 is rejected under § 101 as reciting an abstract idea without significantly more.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., “MULTI-SENSING AND MULTI-SCALE MONITORING OF LONG-SPAN SUSPENSION BRIDGES”, 2013, PhD Dissertation, The Hong Kong Polytechnic University.
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
This action is non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the IDS
	The Examiner did previously consider the references – see the IDS, none of the references were lined through, as reproduced below. The argument is moot, as the Examiner did in fact previously consider these references as noted by the IDS. For clarity, the Examiner has reconsidered all of these references in light of this argument.  
	The Examiner does withdraw the requirement for a statement of relevance, as the search report from the foreign patent office denoted these as “A”, which as per the MPEP as cited in this argument satisfies the concise explanation of relevance. 

    PNG
    media_image1.png
    714
    1064
    media_image1.png
    Greyscale


Regarding the § 103 Rejection
as recited in the claims.
	
	The Examiner is noting this as the Remarks, pages 12-13 are arguing equations 11-12 from the specification – limitations are not read in from the specification. 

	A new grounds of rejection is presented below under § 102, hence this action is non-final.

Regarding the § 101 Rejection
	The rejection is maintained.

	As an initial matter – the applicant’s arguments cite a substantial amount of evidence. 
	The applicant has not submitted the cited documents evidence for consideration. 

See MPEP § 609.05(c): To the extent that a document is submitted as evidence directed to an issue of patentability raised in an Office action, and the evidence is timely presented, applicant need not satisfy the requirements of 37 CFR 1.97  and 37 CFR 1.98  in order to have the examiner consider the information contained in the document relied on by applicant. In other words, compliance with the information disclosure rules is not a threshold requirement to have information considered when submitted by applicant to support an argument being made in a reply to an Office action. However, consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence; the entirety of the document may not necessarily be considered by the examiner
For example, see table 1 on pages 1-2 in the Remarks – the applicant has only submitted the “Patent name” for consideration.
In regards to the applicant’s summary of uncited prior art documents on page 3-4, the paragraph split between the pages – outside of Kammer, which the Examiner previously cited – the remaining references were not of record, nor has the applicant even provided the title for them, nor has the applicant even cited any portion of them – instead, this is merely an argument using references not of record without a citation to a portion of the document relied upon as rebuttal evidence, and therefore are not considered.  

In addition, figures 2-4 as cited in the remarks are assumed, based solely on the arguments, to simply be from the reference cited, i.e. “Caicedo JM, Catbas N, Gul M, Zaurin R, Dyke SJ. Benchmark problem for bridge health monitoring: Definition paper, The 4th World Conference on Structural Control and Monitoring, San Diego, California, USA, 2006.”
	There is no evidence in the Remarks that submits otherwise for a source of figures, and as such the source for figure 1 is presumed to be the same source as figures 1-4.

	And finally: the applicant should have at least submitted the publication Pei et al., “Dual-type sensor placement optimization by fully utilizing structural modal information”, 2019 into the record as this is the source of the figures that have been introduced into the arguments. 
	Pei is a publication from the instant inventors related to the present invention, after the effective filing date of the present invention – as such, this is subject matter that should have been disclosed in the instant application at the time of filing, instead of being introduced by arguments in a response to a rejection without citation as the applicant has done. 
	In addition – the Examiner notes, for clarity, that while the present discloses describes some parts of the Pei publication, there is a substantial notable lack of disclosure in the instant specification when compared to the Pei reference. And, as this was after the effective filing date, and as it recites substantial new matter compared to the present disclosure – the applicant arguing using this Pei reference cannot be considered persuasive, for this subject matter must have been in the instant disclosure at the time of filing for a person of ordinary skill to have been informed of the knowledge set forth in the Pei reference at the time of filing for the instant invention. 
	In addition – see the other newly cited Pei references made of record below, e.g. in the pertinent prior art section. 

	The applicant submits (Remarks, page 3): 
A recent Board decision is instructive in the analysis of the instant case. In Ex parte King, Appeal No. 2020-002685, App. No. 13/138,622 (P.T.A.B. Oct. 28, 2020), the Board reversed the Examiner's finding of patent ineligibility for claims that fell into the mathematical concept grouping. In King, the Board then noted that" [one] must evaluate the claim as a whole in order to determine if the judicial exception is meaningfully limited by integration into a practical application of the exception." ( emphasis added). Referencing the Specification, the Board found evidence of several benefits of the claimed invention, such as "the measurements obtained by the system can be used 'to derive hemodynamic data indicative of the presence or absence of a lesion and/or indicative of a response of a healthy vascular system to stimuli such as drug infusion." In view of this evidence, the Board found that the claims "represent an improvement in physiological monitoring technology." Therefore, "the claim as a whole integrates the judicial exception, i.e., the abstract idea, into a practical application that ensures 'the claim is more than a drafting effort designed to monopolize the judicial exception"' such that the claims are patent eligible.

	The applicant’s discussion of this PTAB case is best summarized by MPEP § 2106.05(a), of which the Examiner is familiar with.
	See MPEP § 2106.05(a): 
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. “

To clarify a major distinction with the applicant’s arguments as compared to the PTAB case and the MPEP, the cited case, as described by the applicant, was “Referencing the Specification” as argued by the applicant.
The applicant’s further arguments, as demonstrated below do not even reference the specification – there is no citation, the applicant relies upon figures from other references, etc.
For example, the applicant’s arguments rely upon evidence from an undisclosed publication by the instant inventors that was published after the effective filing date of the present invention and contains substantially more disclosure than the present specification and furthermore even includes a discussion of the prior art that is NOT present in the instant specification for consideration. 
An improvement to technology MUST be able to be recognized a person of ordinary skill upon reading the instant disclosure, i.e. “the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” as per MPEP § 2106.05(a).
	As the applicant has failed to even mention their own disclosure in any meaningful way in their arguments, the Examiner finds the applicant’s arguments moot to this determination, as the applicant has failed a key, critical portion of this determination – the consideration of the instant specification. 

	For compact prosecution, the Examiner has considered the evidence set forth in the present instant specification, as cited in the response below.

The applicant’s arguments on page 4:
The present invention belongs to the technical field of structural health monitoring for civil structures, it is not simply a stack of mathematical formulas, but rather an implementation process that requires computer programing to perform. To be specific, its direct application is to guide the selection of the sensor locations of the structural health monitoring system in actual engineering, which helps to obtain more comprehensive structural information for subsequent structural performance evaluation.

	The applicant’s arguments have been fully considered and are not persuasive. 

Instant specification, page 1, “The presented invention belongs to the technical field of sensor placement for structural health monitoring, and relates to the acquisition of structural local deformation and global modal information from the strain gauges and the accelerometers....In a complete structural health monitoring system, strain gauges and accelerometers are used in large quantities. It is of great practical value to study the sensor placement method for obtaining as much structural information as possible by using a small number of different types of sensors.”
	In other words, this is in the “field” of “sensor placement”, i.e. this is a method for finding where to place sensors, e.g. on a structure. 

The arguments indicate applicant is attempting to tie the field to “civil structures” – these arguments are not based on the specification – the specification clearly shows that this is for any structure, e.g. such as some rectangular structure shown in figure 1 of the specification. 

    PNG
    media_image2.png
    488
    974
    media_image2.png
    Greyscale


	The applicant’s arguments on page 4 are moot – the specification fails to support these arguments, instead these are merely arguments of counsel wherein the counsel is contemplating possible use cases of the invention that were not disclosed nor suggested in any clearly recognizable manner by a person of ordinary skill in the art.  

	To further clarify – see the instant specification page 9 last paragraph – “Figure 1 is the bridge benchmark model.” – this is a box, figure 1 shows a box. Clearly, this “bridge” term as used in the specification is merely being used to describe a rectangular structure. If this was indeed going to be a “bridge”, figures 1-2 would have actually shown a bridge. 
	
	Then see the last paragraph on page 10: “Figure 2 shows the results of the final sensor placement of 7 accelerometers and 16 strain gauges, where the squares represent the positions I-beam section are indicated by solid rectangles.”

	The specification conveys that this is for any type of structure, e.g. such as a box/cuboid, wherein there may, in some cases, include an “I-beam”.
	The specification fails to convey any embodiment of being narrowly applied to the field of “civil structures” as argued by the applicant, and the only mention of a “bridge” shows a depiction of simply a box. 

There is no limitation recited in either the claims or the specification “that imposes a meaningful limit on the judicial exception” (MPEP § 2106.04(d)), instead this claimed invention is as argued “it is not simply a stack of mathematical formulas, but rather an implementation process [of the stack of formulas] that requires computer programing to perform.” (Remarks page 4) or in other words, as per MPEP § 2106.04(d): “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle”
	
	In regards to the argument that this “requires computer programming” – see MPEP § 2106.05(f), and see the claim – there is no recitation of a computer being used for the claim. 
	Nor is the term “computer” even in the specification. 

	The applicant next submits (Remarks, pages 3-5):
Existing sensor placement methods and patents Based on different structural health monitoring goals, scholars have proposed various sensor placement methods....Most of the existing sensor placement methods or patents only consider the placement of a single type of sensors. In actual situations, there are many types of sensors on the structure to obtain response signals such as strain, acceleration, and displacement. In the structural health monitoring system, a single type of sensor placement cannot take full advantage of structural information.
The applicant’s arguments have been fully considered and are not persuasive. 
	A key, core part of the improvement to technology determination is what the specification discloses.
	The Examiner turns to the MPEP 2106.05(a): Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
	
	The specification does NOT identify this as having the technical improvements submitted by the applicant over the prior art – for there is NO DISCLOSURE of the prior art in the specification. 

	Instead, the Examiner notes page 9 in the specification states: “The beneficial effects of the present invention are as follows: The dual target sensor placement method proposed by this invention can monitor the strain information at the large deformation positions of the 
	The specification fails to disclose “a technical problem and explains the details of an unconventional technical solution expressed in the claim” – instead, the specification merely provides a listing, in a conclusory manner, of the “beneficial effects” of the invention. 

	Furthermore, the claims fail to even recite the actual step of placing the sensors at a particular position, instead the claims merely recite using the information of “strain gauge locations” for the purpose, as per the preamble, “for capturing structural local deformation
and global modal information”.
	In other words, the improvement the applicant is arguing for is not even present in the instant claimed invention output of a mere recitation in the preamble of “A sensor placement method” which clearly is recited in a general manner. 

	In addition, the MPEP § 2106.05(a) further recites: It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). 

	There are no additional elements that amount to significantly more – see the § 101 rejection below where this has been clarified. 

The applicant further submits (Remarks, page 6-7): 
The present invention uses the strain modes from the strain gauge locations to obtain the displacement modes of the estimated locations without accelerometers, through which the structural modal information contained in the strain and acceleration data is fully utilized.
	The applicant’s arguments have been fully considered and are not persuasive. 
	See the instant specification, page 9 ¶ 1: “In addition, the placement of the accelerometers makes the obtained displacement mode shapes have good distinguishability and low information redundancy.”
	See the instant specification page 2 ¶ 1 “In the proposed invention, the strain gauge and the accelerometer locations are jointly optimized to simultaneously acquire local deformation information and global modal information of the structure.”
Clearly, there are uses of accelerometers, i.e. the applicant’s argument shows a clear distinction of what the applicant argues as the invention and what the invention is, as per the disclosure.
	For more clarity – see the instant specification, pages 7-8 for the step of “Selection of the accelerometer locations”

The applicant further submits (Remarks, page 7):
The core innovation of the present invention: The process of using the strain mode to estimate the displacement mode is reflected in step 1.4 (Eq.(5) and Eq.(6)) of the invention. The use of these formulas for modal estimation is the core innovation of the present invention, which can help us obtain more structural displacement modal information using strain data in practical engineering applications....
The applicant’s arguments have been fully considered and are not persuasive. 
MPEP § 2106.05(a) recites: It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). 
The applicant’s argued improvement is merely, at most, an improvement in an abstract idea.


The applicant further submits (Remarks, page 8-11):
Take a two-span highway bridge benchmark model (shown in Figure 1), with a length of 5.4864m and a width of 1.8288m, as an example. The finite model of this bridge benchmark structure consists of 177 nodes and 182 elements. The first 10 mode shapes obtained from the modal analysis are employed here...
The applicant’s arguments have been fully considered and are not persuasive. 
On page 8 the applicant provides a “benchmark model” from “Caicedo JM, Catbas N, Gul M, Zaurin R, Dyke SJ. Benchmark problem for bridge health monitoring: Definition paper, The 4th World Conference on Structural Control and Monitoring, San Diego, California, USA, 2006”  - this is not the present invention, nor is this reference even mentioned in the specification.

As the applicant has not actually submitted this evidence for full consideration and instead has piece-meal re-produced figures from this citation, the Examiner may infer, based solely on the four corners of the Remarks and the evidence that was previously of record that the applicant’s is arguing for “Caicedo JM, Catbas N, Gul M, Zaurin R, Dyke SJ. Benchmark problem for bridge health monitoring: Definition paper, The 4th World Conference on Structural Control and Monitoring, San Diego, California, USA, 2006.” being not an abstract idea – this reference was not a US Patent Application subject to the requirements of § 101, let alone is it the instant application. 

This is simply an argument of counsel in an attempt to remedy the lack of disclosure in the specification of anything more than a box as shown in figures 1-2 in the specification by introducing a new reference that was not submitted in full for consideration and then what appears to be arguments directed towards arguing that a journal paper is subject to a § 101 rejection. As such, this argument is not persuasive for the instant claimed invention, as it does not even seem to be related to the instant invention, nor is there evidence supported by the specification cited for the argument. 

Based upon the newly cited Pei references, as cited by the Examiner – the applicant is arguing undisclosed subject matter found in the Pei references that were 1) published after the effective filing date, 2) not submitted into the record by the applicant to support their arguments, 3) contains a large amount of information not disclosed in the instant specification and 3) ignore the fact that the Pei references are for a somewhat different invention [i.e., they comprise additions/modifications to the instant claimed invention]. 
The subject matter disclosed in the Pei references should have been in the instant disclosure at the time of filing.

The applicant further submits (Remarks, page 9-11):
The optimal sensor placement method proposed in the present invention was also used to guide the sensor placement of an existing long span bridge. Figure 3 shows the bridge picture and finite element model. The span of the main bridge is 430m, the approach bridge on the north bank is 175m, the approach bridge on the south bank is 280m, and the bridge width is 32m.

	The argued example should have been in the specification at the time of filing, instead this is merely an argument in an attempt to remedy the deficiencies in the specification.
	As stated above, an improvement to technology requires “Referencing the Specification” (Remarks, page 3, last paragraph), and also see the MPEP as cited above.
	To clarify, as per MPEP § 2106.05(a):  “That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” – in other words, the disclosure requirement for this determination is so that a person of ordinary skill “would recognize the claimed invention as providing an improvement”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/342,902 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed invention recites a much broader scope that would have been anticipated by the ‘902 claimed invention – specifically, see the ‘920 claim starting at step 2.4 of the ‘902 application wherein:
Equation 6 of the ‘902 is equation 1 of the instant and substantially similar to the instant equation 2,
 ‘902 equation 7 is substantially similar to claimed equation 3
Equation 8 of the ‘902 is substantially similar to equation 4 of the instant claimed 
The ‘902 Equation 9 is a variation of equation 8 of the ‘902 wherein this includes a “selection matrix” – mathematically, the equation 9 contains equation 8 
The ‘902 equation 10-15 follow the same mathematical derivation that is used for the claimed equations 5-10, i.e. this mathematical derivation recited in the ‘902 claimed invention includes the instant claimed invention, with the addition of the “selection matrix” in the ‘902 – this anticipates the present claimed invention as the present claimed invention is contained within the ‘902 claimed invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The presently claimed invention is written in an informal manner that describes a mathematical derivation in prose – it is not clear from the present invention what is being claimed, e.g. is equation 3 actually required, is it equation 3 merely a step in prose and math in the derivation of equation 4, wherein equation 4 is actually required. As such, one of ordinary skill in the art would not be reasonably able to determine the precise scope of the claim as there are statements in the claim which are reasonably interpreted as simply a portion of the actual mathematical derivation instead of actually being required for the present claimed invention. 
See below for more details:

The claims contain numerous instances of phrases such as “can be”, e.g. step 2:
from Eq. (1), the relationship between the strain mode shapes at all strain gauge locations in the structure and the displacement mode shapes at all nodes of the finite model can be derived;
	...strain mode shapes corresponding to the strain gauge locations can be
calculated from strain data;...only the displacement mode shapes of some
nodes can be estimated;
	step 3: Eq. (2) can be further written as...
	in actual engineering, the strain mode shapes calculated by the strain data
sometimes differ from the actual strain mode shapes of the structure, that is,
there is a certain error; the source of error is mainly indicated by the
measurement noise and the structural model error; thus, Eq. (3) can be further...
	step 4: ...the multiplicative multiple least squares method can be used to
estimate the displacement mode shapes
	...

	There are multiple more of these recitations – the phrase “can be” does not require that these steps are performed, nor does it require that the equations are used, or the like – in other words, a major portion of this claimed invention as recited is not required, instead these are phrased in such a way as optional elements, i.e. The invention can be X – as such, these limitations under the BRI do not limit the claims. 

	In addition, the claims contain a large amount of language that is not positively indicative of required features of the claims, e.g. “if the variable value is too small, fine tune strain position to include as much displacement modal information as possible;” 
	
Under the BRI, it appears that the claim only actually requires step 1, and the first part of step 2 (i.e. “step 2: according to the element number of the strain section positions obtained in step 1, the value of each variable in the matrix ...; is checked according to Eq.(1)” to be performed in light of the precise language used in the claim

The remaining limitations recite “can be” for the verbs, i.e. that a step “can be” performed and as such are not limiting, and some of the other limitations, e.g. step 4 recite a contingent limitation, e.g. step 4 recites in essence “when” X event happens, a “method can be used” – so even if X happens, the method is not required to be used.
	The claimed invention is rejected as being indefinite as the claimed invention recites numerous steps that may be reasonably interpreted as not being required – this renders the claim indefinite as it is not clear what limitations are actually required by the present claims, and what limitations are not required. 
	As such, one of ordinary skill in the art would not be reasonably informed, i.e. provided notice, as to the actual metes and bounds of the claimed invention.

The claims recite a series of equations which are nearly identical. 
For example, equation 1:
            
                
                    
                        φ
                    
                    
                        i
                    
                
                =
                
                    
                        T
                    
                    
                        i
                    
                
                
                    
                        ϕ
                    
                    
                        i
                    
                
            
        
And equation 2:
            
                φ
                =
                T
                ϕ
            
        
only distinction between these equations is the removal of the subscripts, i.e. these are the same locations, given that the description of equation 2 still recites that these are “matrix” symbols, i.e. equation 1 = equation 2.
As such, it is not clear what is being claimed as the difference between these claimed equations is nearly non-existent, i.e. it is not clear if the claim is merely reciting in a redundant manner the same equation, as this is what it appears to be.


It is unclear what “w” actually is – the claim recites that “w represents error, which is expressed as stationary Gaussian noise, in which each column of w is also a stationary Gaussian vector” – the “also” indicates that there are two distinctive mathematical equations being claimed for “w” that underlie each of the recited statements in the claim – the claim is indefinite as to what is being claimed. 

The claim recites in part “                    
                        C
                        o
                        v
                        
                            
                                
                                    
                                        w
                                    
                                    
                                        i
                                    
                                
                            
                        
                        =
                         
                        
                            
                                σ
                            
                            
                                i
                            
                        
                        I
                    
                ” but the claim fails to recite what the sigma symbol, i.e.                     
                        
                            
                                σ
                            
                            
                                i
                            
                        
                    
                 actually is. This renders the claim indefinite, as the symbol may reasonably be interpreted to represent a large number of different elements as the claim does not positively recite what it is. Nor does the specification clarify on this – see equation 4-10 in the instant specification, and the surrounding description – the specification fails to even recite what this is. 

Equation 10 and the surrounding limitation is indefinite – it is not clear what this is attempting to claim. Equation 10 has simply reduced equation 9 to a proportional relationship, wherein equation 10 inherently contains equation 9 – this is simply mathematical inherency [i.e., equation 10 must be contained within equation 9, as equation 10 is simply re-writing equation 9 and simplifying the terms to a proportional relationship] – and the description of equation 10 does not appear to be actual limitations – these instead convey merely observations on mathematical properties of equations 9/10. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an process.
	
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).


	A ...method for capturing structural local deformation and global modal information, wherein the steps are as follows:
	step 1:
	according to the finite element method, a structure is divided into individual elements, and elements and nodes are numbered;
	sections with large structural deformations are selected as candidate positions of ...
	for the ith element, a relationship between strain mode shape and nodal displacement mode shape is obtained;
	            
                
                    
                        φ
                    
                    
                        i
                    
                
                =
                
                    
                        T
                    
                    
                        i
                    
                
                
                    
                        ϕ
                    
                    
                        i
                    
                
            
        
 where: subscript i indicates number of the element;             
                
                    
                        φ
                    
                    
                        i
                    
                
            
          is the strain mode shape matrix corresponding to the ... locations in the ith element;             
                
                    
                        ϕ
                    
                    
                        i
                    
                
            
         is a nodal displacement mode shape matrix of the ith element;             
                
                    
                        T
                    
                    
                        i
                    
                
            
         is a translation matrix which represents the relationship between the strain mode shape and the nodal displacement mode shape in the ith element;
	each row of T corresponds to one row of the strain mode shape matrix, which corresponds to a ... location; each column of T corresponds to one row of the displacement mode shape matrix, which corresponds to one degree of freedom of the nodal displacement;
	step 2:
	according to the element number of the strain section positions obtained in step 1, the value of each variable in the matrix T is checked according to Eq.(1);
if the variable value is too small, fine tune strain position to include as much displacement modal information as possible;
	from Eq. (1), the relationship between the strain mode shapes at all ... locations in the structure and the displacement mode shapes at all nodes of the finite model can be derived;
	11We Claims            
                φ
                =
                T
                ϕ
            
        
 where             
                φ
            
         is a strain mode shape matrix of the ... locations;             
                ϕ
            
         is a nodal displacement mode shape matrix of the structure according to the FE model; T is a transformation matrix;
	strain mode shapes corresponding to the ... locations can be calculated from strain data; due to the limitation of the number of ...s, the number of rows of             
                φ
            
         is smaller than the number of rows of             
                ϕ
            
        , so that it is not feasible to directly estimate the displacement mode shapes of all nodes by the strain mode shapes;
	at this time, only the displacement mode shapes of some nodes can be estimated; here,             
                
                    
                        ϕ
                    
                    
                        r
                    
                
            
         is the displacement mode shape matrix which can be estimated, with r representing the degrees of freedom corresponding to the selected displacement mode shapes;
	step 3:
	Eq. (2) can be further written as:
	            
                φ
                =
                
                    
                        T
                    
                    
                        r
                    
                
                
                    
                        ϕ
                    
                    
                        r
                    
                
                +
                 
                
                    
                        T
                    
                    
                        n
                        -
                        r
                    
                
                
                    
                        ϕ
                    
                    
                        n
                        -
                        r
                    
                
            
        
 where:
	            
                
                    
                        T
                    
                    
                        r
                    
                
            
         represents r columns of T corresponding to the selected displacement mode shapes;
            
                 
                
                    
                        T
                    
                    
                        n
                        -
                        r
                    
                
            
         consists of remaining n - r columns of T;
	            
                
                    
                        ϕ
                    
                    
                        n
                        -
                        r
                    
                
            
         consists of remaining n - r rows of             
                ϕ
            
        ;
	n represents the number of the rows of ϕ, which is also the number of the columns of T;
	in actual engineering, the strain mode shapes calculated by the strain data sometimes differ from the actual strain mode shapes of the structure, that is, there is a certain error;
	the source of error is mainly indicated by the measurement noise and the structural model error;
	thus, Eq. (3) can be further written as:
	            
                φ
                =
                
                    
                        T
                    
                    
                        r
                    
                
                
                    
                        ϕ
                    
                    
                        r
                    
                
                +
                 
                
                    
                        T
                    
                    
                        n
                        -
                        r
                    
                
                
                    
                        ϕ
                    
                    
                        n
                        -
                        r
                    
                
                +
                w
            
        
where: 
	w represents error, which is expressed as stationary Gaussian noise, in which each column of w is also a stationary Gaussian vector             
                
                    
                        w
                    
                    
                        i
                    
                
            
        ,             
                
                    
                        w
                    
                    
                        i
                    
                
            
         has a mean of zero, and the covariance matrix is             
                C
                o
                v
                
                    
                        
                            
                                w
                            
                            
                                i
                            
                        
                    
                
                =
                 
                
                    
                        σ
                    
                    
                        i
                    
                
                I
            
         in which I is the unit matrix;
	step 4:
	when the number of rows of             
                
                    
                        T
                    
                    
                        r
                    
                
            
         is greater than the number of columns of               
                
                    
                        T
                    
                    
                        r
                    
                
            
        ‏, the multiplicative multiple least squares method can be used to estimate the displacement mode shapes (4r');
            
                
                    
                        
                            
                                ϕ
                            
                            ~
                        
                    
                    
                        r
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        r
                                    
                                
                                
                                    
                                        T
                                    
                                    
                                        r
                                    
                                
                            
                        
                    
                    
                        -
                        1
                    
                
                
                    
                        T
                    
                    
                        r
                        T
                    
                
                (
                φ
                -
                
                    
                        T
                    
                    
                        n
                        -
                        r
                    
                
                
                    
                        ϕ
                    
                    
                        n
                        -
                        r
                    
                
                )
            
        	
 where:
            
                
                    
                        
                            
                                ϕ
                            
                            ~
                        
                    
                    
                        r
                    
                
            
         is the estimation result of             
                
                    
                        ϕ
                    
                    
                        r
                    
                
            
        ;
	each column of             
                
                    
                        
                            
                                ϕ
                            
                            ~
                        
                    
                    
                        r
                    
                
            
        can be expressed as:
	            
                
                    
                        
                            
                                ϕ
                            
                            ~
                        
                    
                    
                        i
                    
                    
                        r
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        r
                                    
                                
                                
                                    
                                        T
                                    
                                    
                                        r
                                    
                                
                            
                        
                    
                    
                        -
                        1
                    
                
                
                    
                        T
                    
                    
                        r
                        T
                    
                
                (
                
                    
                        φ
                    
                    
                        i
                    
                
                -
                
                    
                        T
                    
                    
                        n
                        -
                        r
                    
                
                
                    
                        ϕ
                    
                    
                        i
                    
                    
                        n
                        -
                        r
                    
                
                )
            
        	

where:	the subscript i indicates the ith column of the corresponding matrix;
	from Eq. (6), the covariance matrix of can be written as:
	            
                C
                o
                v
                 
                
                    
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ~
                                
                            
                            
                                i
                            
                            
                                r
                            
                        
                    
                
                =
                 
                
                    
                        σ
                    
                    
                        i
                    
                    
                        2
                    
                
                
                    
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        r
                                        T
                                    
                                
                                
                                    
                                        T
                                    
                                    
                                        r
                                    
                                
                            
                        
                    
                    
                        -
                        1
                    
                
            
         where:
	            
                C
                o
                v
                 
                
                    
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ~
                                
                            
                            
                                i
                            
                            
                                r
                            
                        
                    
                
            
         represents the covariance matrix;
	step 5:
	the trace of the covariance matrix             
                C
                o
                v
                 
                
                    
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ~
                                
                            
                            
                                i
                            
                            
                                r
                            
                        
                    
                
            
         can be used to represent the magnitude of the estimation error;
	            
                e
                r
                r
                o
                r
                 
                
                    
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ~
                                
                            
                            
                                i
                            
                            
                                r
                            
                        
                    
                
                =
                 
                
                    
                        σ
                    
                    
                        i
                    
                
                 
                t
                r
                a
                c
                e
                (
                √
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                T
                                            
                                            
                                                r
                                                T
                                            
                                        
                                        
                                            
                                                T
                                            
                                            
                                                r
                                            
                                        
                                    
                                
                            
                            
                                -
                                1
                            
                        
                    
                
                 
            
        	where             
                e
                r
                r
                o
                r
                 
                
                    
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ~
                                
                            
                            
                                i
                            
                            
                                r
                            
                        
                    
                
            
         represents the estimation error of             
                
                    
                        
                            
                                ϕ
                            
                            ~
                        
                    
                    
                        i
                    
                    
                        r
                    
                
            
        
then, the estimation error of             
                
                    
                        
                            
                                ϕ
                            
                            ~
                        
                    
                    
                        r
                    
                
            
         consists of the estimation errors of different columns of             
                
                    
                        
                            
                                ϕ
                            
                            ~
                        
                    
                    
                        r
                    
                
            
        ;
            
                e
                r
                r
                o
                r
                 
                
                    
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ~
                                
                            
                            
                                r
                            
                        
                    
                
                =
                 
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        
                            
                                σ
                            
                            
                                i
                            
                        
                         
                        t
                        r
                        a
                        c
                        e
                        (
                        √
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        r
                                                        T
                                                    
                                                
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        r
                                                    
                                                
                                            
                                        
                                    
                                    
                                        -
                                        1
                                    
                                
                            
                        
                    
                
            
        	13We Claims
 where:
	N is the number of the columns of             
                
                    
                        
                            
                                ϕ
                            
                            ~
                        
                    
                    
                        r
                    
                
            
        , which is also the number of the mode orders;
when             
                
                    
                        σ
                    
                    
                        i
                    
                
            
         of different mode orders have the same value, the Eq. (9) can be further written as:
	            
                e
                r
                r
                o
                r
                 
                
                    
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ~
                                
                            
                            
                                r
                            
                        
                    
                
                 
                ∝
                 
                t
                r
                a
                c
                e
                (
                √
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                T
                                            
                                            
                                                r
                                                T
                                            
                                        
                                        
                                            
                                                T
                                            
                                            
                                                r
                                            
                                        
                                    
                                
                            
                            
                                -
                                1
                            
                        
                    
                
                 
            
        	
it can be seen from Eq. (10) that the value of             
                e
                r
                r
                o
                r
                 
                
                    
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ~
                                
                            
                            
                                r
                            
                        
                    
                
            
         is mainly determined by             
                
                    
                        T
                    
                    
                        r
                    
                
            
        ‏;
	different transformation matrices             
                
                    
                        T
                    
                    
                        r
                    
                
            
        ‏ correspond to different locations of the estimated displacement mode shapes; finally, the             
                
                    
                        T
                    
                    
                        r
                    
                
            
        ‏ corresponding to the minimum estimation error is determined, and the displacement mode shapes of the locations corresponding to the determined             
                
                    
                        T
                    
                    
                        r
                    
                
            
        ‏ are estimated.

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The claim does not recite the use of a computer, however should the claimed be amended to recite the use of a computer/generic computer components, the limitations would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
sensor placement 
...strain gauges...

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The claim does not recite the use of a computer, however should the claimed be amended to recite the use of a computer/generic computer components, the limitations would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
sensor placement 
...strain gauges...

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
sensor placement 
...strain gauges...

For evidence of this being a well-understood, routine, and conventional activity see the prior art relied upon below, the previously cited penitent prior art of record, and the prior art 
The instant specification, page 1, last paragraph “In a complete structural health monitoring system, strain gauges and accelerometers are used in large quantities. It is of great practical value to study the sensor placement method for”
Zhang, “MULTI-SENSING AND MULTI-SCALE MONITORING OF LONG-SPAN SUSPENSION BRIDGES”, 2013, PhD Dissertation, The Hong Kong Polytechnic University. – see chapter 2 for a literature review including § 2.1.1.1 for strain gauges which recites in part “A strain gauge is conventional electrical sensor for strain measurement...Given that strain gauges are economical, such sensors are widely installed on a large number of bridges as a part of the bridge health monitoring system. Two types of commonly used strain sensors are the electrical resistance and vibrating wire strain gauges. However, both sensors have defects” and § 2.2 for various “sensor placement methods” wherein this is summarized as “A great deal of research has been conducted over the last decade on optimal sensor placement to obtain the desired information for system identification, structural control, and structural damage detection.”
Pei et al., “A modal estimation based multitype sensor placement method”, 2017 – see § 1 – this is a publication by the instant inventive entity which provides a summary of the state of the art including numerous citations that are to references from before the effective filing date of the instant invention 
Pei et al., “Dual-type sensor placement optimization by fully utilizing structural modal information”, 2019 – see the introduction– this is a publication by the instant inventive before the effective filing date of the instant invention 
Zhang et al., “INTEGRATED OPTIMAL PLACEMENT OF DISPLACEMENT TRANSDUCERS AND STRAIN GAUGES FOR BETTER ESTIMATION OF STRUCTURAL RESPONSE”, 2011 – see § 1 for a description of the state of the art in 2011 for selecting the “optimal sensor placement”/”configuration” and includes that “strain gauges” are one of the “types of sensors” “within the past two decades”

The claimed invention recites a mathematical concept without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, “MULTI-SENSING AND MULTI-SCALE MONITORING OF LONG-SPAN SUSPENSION BRIDGES”, 2013, PhD Dissertation, The Hong Kong Polytechnic University.

Regarding Claim 1
Zhang teaches: 
	A sensor placement method for capturing structural local deformation and global modal information, wherein the steps are as follows: (Zhang, abstract, teaches “This thesis is devoted to the determination of the number and optimal locations of multi-type sensors and the reconstruction of multi-scale responses of long-span suspension bridges to provide comprehensive information for multi-scale structural monitoring” – in other words, a sensor placement method based on multi-scale responses, wherein the abstract further clarifies “Strain response is often used to monitor local responses of a structure, whereas displacement is often applied to assess the serviceability and integrity of a structure. This thesis first proposed a dual-type sensor optimal placement and multi-scale response reconstruction method. The number and locations of dual-type sensors, which consist of strain and displacement measurement sensors, are optimized to obtain the best reconstruction of multi-scale structural responses, which are strain (local) and displacement (global) responses.” – see the remaining portions of the abstract for more clarification)
	step 1:
according to the finite element method, a structure is divided into individual elements, and elements and nodes are numbered; (Zhang, abstract, teaches using “FE” modelling, also see §6.5 starting on page 171 for an example, and see § 5.3 and § 5.4 on pages 122-147 for more examples, and see § 3.3.3 starting on page 67 for “Implementation of the method” wherein step 1 is “Extract the modal properties of the structure through eigenvalue analysis based on the corresponding FE model, and then decide the target modes.” – in other words, a structure is divided into a finite number of individual elements, i.e. a “FE”/finite element model – the nodes/elements are numbered (e.g., figure 3.4 gives an example of this)) 

    PNG
    media_image3.png
    450
    696
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    760
    773
    media_image4.png
    Greyscale

	sections with large structural deformations are selected as candidate positions of strain gauges; (Zhang, § 3.2.2 “3.1). The planar beam element has six DOFs. The linear strain of a beam is divided into the deformations ... due to axial force and ... due to bending moment.” and see figure 3.4 – the beam/FE model has candidate “sensor locations” that are at locations of these deformations that are selected [including large deformations], to clarify as per the abstract this system is placing strain gauges and accelerometers wherein page 144 ¶ 1 clarifies measure the deformation at locations with large deformations- to further clarify, see § 3.2.1 which teaches the “strain-displacement matrix” which is used for the sensor positioning)
	for the ith element, a relationship between strain mode shape and nodal displacement mode shape is obtained; (Zhang, § 3.2.1  – see equation 3.6 – this teaches 
    PNG
    media_image5.png
    53
    159
    media_image5.png
    Greyscale
wherein this is the “strain modal matrix” that is calculated based on the “displacement modal matrix” and the “transformation matrix” (see description of this equation, and the equations 3.3 to 3.7) wherein the description of 3.3 clarifies “E is the transformation matrix between the displacement vector and the strain vector” – in terms of the element numbers – these are “expressed with the modal coordinates” as per the description of equations 3.5 and 3.6 [first example of the claimed relationship], in addition – see page 56, second to last paragraph which teaches: “The transformation matrices Bsd, T, and S are all dependent on the element type because different types of elements have different number of nodes, local coordinate systems, and shapes functions” wherein page 55 ¶ 2 clarifies “Bsd is the matrix representing the relationship between the node displacements and strains of an element, which is developed by using the shape function of the element” wherein the description of equation 3.1 clarifies that this is for each element “i”, i.e. the “strain element i"– the Bsd is a second example of the claimed relationship, as this is also a matrix which relates the nodal displacements and the strains of each element – see equation 3.1, which shows the relationship)
	                
                    
                        
                            φ
                        
                        
                            i
                        
                    
                    =
                    
                        
                            T
                        
                        
                            i
                        
                    
                    
                        
                            ϕ
                        
                        
                            i
                        
                    
                
            
 where: subscript i indicates number of the element;                         
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                        
                      is the strain mode shape matrix corresponding to the strain gauge locations in the ith element;                         
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                        
                     is a nodal displacement mode shape matrix of the ith element;                         
                            
                                
                                    T
                                
                                
                                    i
                                
                            
                        
                     is a translation matrix which represents the relationship between the strain mode shape and the nodal displacement mode shape in the ith element; (Zhang, as cited above in § 3.2.1)
	each row of T corresponds to one row of the strain mode shape matrix, which corresponds to a strain gauge location; each column of T corresponds to one row of the displacement mode shape matrix, which corresponds to one degree of freedom of the nodal displacement; (Zhang, as cited above in § 3.2.1 – these are matrices [both of the transformation matrices B and E], which correspond to the “strain” matrix and the displacement matrix which correspond, as per § 3.2.1 ¶ 1 to the “DOFs” [degrees of freedoms] – in regards to the strain gauge locations – see page 54, this is part of a “dual-type sensor optimal placement method” for placing “strain and displacement sensors” [e.g., strain gages, accelerometers – see the abstract, see § 2.2.11 ¶ 2 which provides these as examples of types of sensors] – and to clarify, see § 3.3.3 step 2 “Decide the number and location of sensors using Equations (3.47) and (3.48).” Decide the number and location of sensors using Equations (3.47) and (3.48).” – and for clarity how this relates to § 3.2.1 read § 3.22, § 3.2.3, § 3.3, § 3.3.1, § 3.3.2 for the full derivation – to summarize this derivation – the “This approach is further extended in this study to achieve the optimal placement of sensor system with both displacement and strain measurement sensors. The reconstruction error of response vector ye is first quantified, and the total number of displacement and strain measurement sensors and their optimal locations are determined in an optimization procedure with the objective of minimizing the in other words the system simulates using the various equations the “response vector”, i.e. “the reconstructed response” – and then see § 3.3.1 which teaches, in part “Γ is the general modal matrix that includes both strain mode shapes Ψ and displacement mode shapes Φ...Thus, Ψ and Φ are the only sub-matrices of the aforementioned modal matrices Ψh and Φh.” – in other words, the system uses the matrices from equations 3.5 to 3.6 for the “reconstructed response” for selecting the strain gauge locations, i.e. the transformation matrices correspond to strain gauge locations)
	step 2:
	according to the element number of the strain section positions obtained in step 1, the value of each variable in the matrix T is checked according to Eq.(1); (Zhang, as cited above teaches this – see § 3.3.1 and §3.3.2 and §3.3.3 – “This approach is further extended in this study to achieve the optimal placement of sensor system with both displacement and strain measurement sensors. The reconstruction error of response vector ye is first quantified, and the total number of displacement and strain measurement sensors and their optimal locations are determined in an optimization procedure with the objective of minimizing the reconstruction error.” – in regards to checking the values of variables in T – this is part of checking the reconstructed response with the “error” function in equation 3.2.6)
	if the variable value is too small, fine tune strain position to include as much displacement modal information as possible; (Zhang, page 67, last paragraph, “The total number of strain and displacement measurement sensors is thus determined to achieve the prescribed criterion for reconstruction errors, as shown in constraint functions. A simple 
	from Eq. (1), the relationship between the strain mode shapes at all strain gauge locations in the structure and the displacement mode shapes at all nodes of the finite model can be derived; (Zhang, as cited above – see equations 3.6 and 3.1, and the § 3.2.1 as detailed above – the below equation is simply omitting the “i”, e.g. see equation 3.3 which teaches this step for the “transformation matrix” “E”)
	11We Claims                        
                            φ
                            =
                            T
                            ϕ
                        
                    
 where                         
                            φ
                        
                     is a strain mode shape matrix of the strain gauge locations;                         
                            ϕ
                        
                     is a nodal displacement mode shape matrix of the structure according to the FE model; T is a transformation matrix;
	strain mode shapes corresponding to the strain gauge locations can be calculated from strain data; due to the limitation of the number of strain gauges, the number of rows of                         
                            φ
                        
                     is smaller than the number of rows of                         
                            ϕ
                        
                    , so that it is not feasible to directly estimate the displacement mode shapes of all nodes by the strain mode shapes; (Zhang, as cited above, e.g. § 3.3.3 step 2 for optimizing the sensor placement, in addition see § 3.3.1 which teaches that as part of the response reconstruction “Thus, Ψ and Φ are the only sub-matrices of the aforementioned modal matrices Ψh and Φh.”
at this time, only the displacement mode shapes of some nodes can be estimated; here,                         
                            
                                
                                    ϕ
                                
                                
                                    r
                                
                            
                        
                     is the displacement mode shape matrix which can be estimated, with r representing the degrees of freedom corresponding to the selected displacement mode shapes; (Zhang, as cited above)
	step 3:
	Eq. (2) can be further written as: (Zhang, as cited above – this is, as described in the instant claim, selecting the “degrees of freedom” by means of the “r” – see Zhang page 62 “Notably, the dimension of Γm is smaller than the total DOFs of the structure. For example, rotational DOFs are often excluded because measuring the rotations is difficult. Furthermore, the number of mode shapes considered is usually less than total number of DOFs for large-scale structures. The complete set of modes is partitioned into subsets of selected modes (typically lower modes with large contribution to responses) and truncated modes (typically higher modes with small contribution to responses), i.e.,” – in other words, Zhang restricts the DOFs to a number “s” which is the “selected modes” and see § 3.2.1 “S is the selection matrix that selects the displacements related to element i and the number of selected DOFs is dependent on the element type;”  in equation 3.1 – in regards to the present recitation, see equation 3.2.3 of Zhang wherein “s” is the number of selected DOFs [i.e., the claimed “r”] and “t” is the “Truncated” [i.e., the claimed “n-r”] and then see equation 3.2.4 which teaches 
    PNG
    media_image6.png
    78
    257
    media_image6.png
    Greyscale
 - wherein, as cited above, the “Γ is the general modal matrix that includes both strain mode shapes Ψ and displacement mode shapes Φ.” [see T – in other words, the first part of the Γ is as used in equation 3.2.4 is the below claimed equation, wherein this “general modal matrix” also includes the “displacement mode shapes” – to clarify, Zhang’s matrix notation as used for equations 3.2.1 to 3.2.5 and elsewhere is merely compacting the system of equations, i.e. the first equation is Zhang’s compact notation is the below equation)
	                
                    φ
                    =
                    
                        
                            T
                        
                        
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            r
                        
                    
                    +
                     
                    
                        
                            T
                        
                        
                            n
                            -
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            n
                            -
                            r
                        
                    
                
            
 where:
	                        
                            
                                
                                    T
                                
                                
                                    r
                                
                            
                        
                     represents r columns of T corresponding to the selected displacement mode shapes;
	                        
                             
                            
                                
                                    T
                                
                                
                                    n
                                    -
                                    r
                                
                            
                        
                     consists of remaining n - r columns of T;
	                        
                            
                                
                                    ϕ
                                
                                
                                    n
                                    -
                                    r
                                
                            
                        
                     consists of remaining n - r rows of                         
                            ϕ
                        
                    ;
	n represents the number of the rows of ϕ, which is also the number of the columns of T;
	in actual engineering, the strain mode shapes calculated by the strain data sometimes differ from the actual strain mode shapes of the structure, that is, there is a certain error;
	the source of error is mainly indicated by the measurement noise and the structural model error; (Zhang, see equation 3.24 – the “v represents the noise vector in the measurement.”)
	thus, Eq. (3) can be further written as: (Zhang, equation 3.24 – this is contained within the second equation of Zhang)
	                
                    φ
                    =
                    
                        
                            T
                        
                        
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            r
                        
                    
                    +
                     
                    
                        
                            T
                        
                        
                            n
                            -
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            n
                            -
                            r
                        
                    
                    +
                    w
                
            
where: 
	w represents error, which is expressed as stationary Gaussian noise, in which each column of w is also a stationary Gaussian vector                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     has a mean of zero, and the covariance matrix is                         
                            C
                            o
                            v
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                            I
                        
                     in which I is the unit matrix; (Zhang, page 64 ¶ 1 – “The measurement noise is often assumed as a zero-mean stationary Gaussian noise.” and see equation 3.3.2 for the covariance calculation 
    PNG
    media_image7.png
    117
    296
    media_image7.png
    Greyscale
)
	step 4:
	when the number of rows of                         
                            
                                
                                    T
                                
                                
                                    r
                                
                            
                        
                     is greater than the number of columns of                           
                            
                                
                                    T
                                
                                
                                    r
                                
                            
                        
                    ‏, the multiplicative multiple least squares method can be used to estimate the displacement mode shapes (4r'); (Zhang, page 62 – “In this method, the pseudo-verse of modal matrix is used to get the least squares solutions for modal coordinates. Selected modes are used to reconstruct the structural responses.” wherein this is because “Γm is no longer orthogonal to stiffness and mass matrix because the strain mode shapes are also added into Γm.” [i.e., there are more rows than columns, as strain mode shapes are added into it, hence the use of “least squares”] and for the equation – see Zhang equation 3.25 including the description of the “pseudo-inverse” which is 
    PNG
    media_image8.png
    53
    277
    media_image8.png
    Greyscale
) – and see equation 3.2.4 for “ym” – this contains the claimed equation)
                
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            r
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    
                        
                            T
                        
                        
                            r
                            T
                        
                    
                    (
                    φ
                    -
                    
                        
                            T
                        
                        
                            n
                            -
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            n
                            -
                            r
                        
                    
                    )
                
            	
 where:
	                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    r
                                
                            
                        
                     is the estimation result of                         
                            
                                
                                    ϕ
                                
                                
                                    r
                                
                            
                        
                    ; (Zhang, equation 3.2.5 teaches that this is the “reconstructed responses vector”, i.e. the estimation result of the reconstruction)
	each column of                         
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    r
                                
                            
                        
                    can be expressed as:
	                
                    
                        
                            
                                
                                    ϕ
                                
                                ~
                            
                        
                        
                            i
                        
                        
                            r
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    
                        
                            T
                        
                        
                            r
                            T
                        
                    
                    (
                    
                        
                            φ
                        
                        
                            i
                        
                    
                    -
                    
                        
                            T
                        
                        
                            n
                            -
                            r
                        
                    
                    
                        
                            ϕ
                        
                        
                            i
                        
                        
                            n
                            -
                            r
                        
                    
                    )
                
            	

where:	the subscript i indicates the ith column of the corresponding matrix;
	from Eq. (6), the covariance matrix of can be written as: (Zhang, equation 3.2.6 – this uses the above equation to obtain the “error” wherein this is followed by a calculation of the “covariance matrix of the reconstruction error” wherein see equations 3.28 to 3.31 and then see equation 3.34 and equation 3.35 – the below equation is contained within equations 3.30 which is “rewritten” as equation 3.34 and then “simplified” to equation 3.3.5 – the claimed equation is merely a further simplification, i.e. it is part of equation 3.35 – to clarify, also see equation 3.43 which is “The covariance matrix of the normalized reconstruction error vector” [i.e., after additional steps])
	                        
                            C
                            o
                            v
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ϕ
                                                
                                                ~
                                            
                                        
                                        
                                            i
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    σ
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    r
                                                    T
                                                
                                            
                                            
                                                
                                                    T
                                                
                                                
                                                    r
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                     where:
	                        
                            C
                            o
                            v
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ϕ
                                                
                                                ~
                                            
                                        
                                        
                                            i
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                     represents the covariance matrix;
	step 5:
the trace of the covariance matrix                         
                            C
                            o
                            v
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ϕ
                                                
                                                ~
                                            
                                        
                                        
                                            i
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                     can be used to represent the magnitude of the estimation error; (Zhang, see equation 3.46 to 3.48 – this takes the “trace of the enclose matrix” wherein the “enclosed matrix” is the result from the “covariance matrix for the normalized reconstruction error vector” in equation 3.4.3 – the presently claimed equation is contained within Zhang’s equation as a further simplification)
	                        
                            e
                            r
                            r
                            o
                            r
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ϕ
                                                
                                                ~
                                            
                                        
                                        
                                            i
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                             
                            t
                            r
                            a
                            c
                            e
                            (
                            √
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                            T
                                                        
                                                    
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                            
                             
                        
                    	where                         
                            e
                            r
                            r
                            o
                            r
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ϕ
                                                
                                                ~
                                            
                                        
                                        
                                            i
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                     represents the estimation error of                         
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    i
                                
                                
                                    r
                                
                            
                        
                    
then, the estimation error of                         
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    r
                                
                            
                        
                     consists of the estimation errors of different columns of                         
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    r
                                
                            
                        
                    ; (Zhang, as cited above – specifically see equation 3.46 which takes an “average” of the trace function – the average includes the below summation)
                        
                            e
                            r
                            r
                            o
                            r
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ϕ
                                                
                                                ~
                                            
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                     
                                    t
                                    r
                                    a
                                    c
                                    e
                                    (
                                    √
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    r
                                                                    T
                                                                
                                                            
                                                            
                                                                
                                                                    T
                                                                
                                                                
                                                                    r
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                    	13We Claims
 where:
	N is the number of the columns of                         
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    r
                                
                            
                        
                    , which is also the number of the mode orders; (Zhang, § 3.2.1, “S is the selection matrix that selects the displacements related to
element i and the number of selected DOFs is dependent on the element type”, then see page 56 ¶ 1 ‘In general, Φh includes all important mode shapes excited by external loads, and the number of selected modes is determined in consideration of modal contribution factors, frequency bandwidth of excitations, and sampling rate of data acquisition.” and then see page 62 ¶ 1 “The complete set of modes is partitioned into subsets of selected modes (typically lower modes with large contribution to responses) and truncated modes (typically higher in other words, this system selects the number of “modes” for the average function)
	when                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                     of different mode orders have the same value, the Eq. (9) can be further written as: (Zhang, as cited above teaches this – this equation is simply re-stating the above equation 9 as a proportionality [i.e., this equation is part of equation 9 mathematically])
	                
                    e
                    r
                    r
                    o
                    r
                     
                    
                        
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        ~
                                    
                                
                                
                                    r
                                
                            
                        
                    
                     
                    ∝
                     
                    t
                    r
                    a
                    c
                    e
                    (
                    √
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    r
                                                    T
                                                
                                            
                                            
                                                
                                                    T
                                                
                                                
                                                    r
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                    
                     
                
            	
it can be seen from Eq. (10) that the value of                         
                            e
                            r
                            r
                            o
                            r
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ϕ
                                                
                                                ~
                                            
                                        
                                        
                                            r
                                        
                                    
                                
                            
                        
                     is mainly determined by                         
                            
                                
                                    T
                                
                                
                                    r
                                
                            
                        
                    ‏;
	different transformation matrices                         
                            
                                
                                    T
                                
                                
                                    r
                                
                            
                        
                    ‏ correspond to different locations of the estimated displacement mode shapes; finally, the                         
                            
                                
                                    T
                                
                                
                                    r
                                
                            
                        
                    ‏ corresponding to the minimum estimation error is determined, and the displacement mode shapes of the locations corresponding to the determined                         
                            
                                
                                    T
                                
                                
                                    r
                                
                            
                        
                    ‏ are estimated. (Zhang, see § 3.3.3)

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The claim recites, in part: A sensor placement method for capturing structural local deformation and global modal information, wherein the steps are as follows:
where: subscript i indicates number of the element;                         
                            
                                
                                    φ
                                
                                
                                    i
                                
                            
                        
                      is the strain mode shape matrix corresponding to the strain gauge locations in the ith element;
each row of T corresponds to one row of the strain mode shape matrix, which corresponds to a strain gauge location;
	from Eq. (1), the relationship between the strain mode shapes at all strain
gauge locations in the structure and the displacement mode shapes at all nodes
of the finite model can be derived
where                         
                            φ
                        
                     is a strain mode shape matrix of the strain gauge locations;
strain mode shapes corresponding to the strain gauge locations can be calculated from strain data

At issue – neither the specification nor the claims enable a skilled person to make and use the presently claimed invention without undue experimentation – as the present claims strain mode shapes at all strain gauge locations in the structure and the displacement mode shapes at all nodes of the finite model can be derived” - as the present specification does not actually disclose how to use the sensor locations such as recited in the present claims. 

To clarify – the present specification fails to enable the presently claimed invention as there is no disclosure on how to make and use the claimed invention, specifically the claimed equations, in such a way that the “strain gauge locations” was part of the claimed invention in the manner recited.

The claimed equations instead reflect an invention that merely relates the “displacements” on a “structure” to the “strain” on the structure by means of a “translation matrix” as claimed – there is no clear means disclosed in the present specification for how this invention takes this relationship and then uses the “strain gauge locations” in the manner claimed. 

To clarify: the claimed equation 1 is, using the language of the specification pages 2-3:
Strain mode shape matrix corresponding to the strain gauge locations at element number I is equal to The translation matrix which represents the relationship between the strain mode shape and the nodal displacement mode in the ith element multiplied by the nodal 

The “translation matrix” represents any arbitrary mathematical function expressed in matrix form which “represents the relationship between the strain mode shape and the nodal displacement node...”. 

The specification and the claims convey an invention a series of mathematical calculations devoid of how these calculations would actually include the locations – at most, the specification and claims are, as a whole, for an intended use wherein this is simply, as a whole, associated with the sensors.
To make and use the claimed invention including the sensor locations as recited in the present claims would require a person of ordinary skill to perform undue experimentation. 

See MPEP § 2164.01, which recites in part:
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

See MPEP § 2164.01(a), which recites the Wands Factors and further recites: “The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.  These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).”

See MPEP § 2106.04: which recites in part: “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988).”


Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A) The breadth of the claims MPEP § 2164.08, which recites: “...The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims....The examiner should determine what each claim recites and what the subject matter is when the claim is considered as a whole, not when its parts are analyzed individually. No claim should be overlooked...The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation”

As discussed above, the claimed invention is a method for “sensor placement” using the “strain gauge locations” – at issue, as stated above, is the fact that the claim is relating the equations 1 to 2 to the “strain gauge locations”, wherein one of ordinary skill would be left entirely to undue experimentation, such as starting with their own knowledge or assisted with a textbook in finite element analysis, to determine how to make and use the present claimed invention with the use of the “strain gauge locations” as claimed. 
The closest support is found on page 2: “The selection of the strain gauge locations not only requires the consideration of large deformations of the structure, but also requires that the selected locations contain enough displacement modal information...Selection of the strain gauge locations.”
The next closest support is found on page 10: “The first step uses the strain gauges selection steps in the invention to determine the positions of the strain gauge: firstly, the four 
At issue: the present invention does not disclose how to actually select the locations of the strain gauges, nor does it teach how to determine the final locations, nor does it teach even how to use the strain gauge locations – instead, the present invention is merely a set of calculations using the strain-displacement relationship (claimed equation 1)  – the specification and claims have omitted any substantial description of how limitations such as “the strain mode shape matrix corresponding to the strain gauge locations” are to be made and used without undue experimentation. 

And, as stated above to clarify: the claimed equation 1 is, using the language of the specification pages 2-3:
Strain mode shape matrix corresponding to the strain gauge locations at element number I is equal to The translation matrix which represents the relationship between the strain mode shape and the nodal displacement mode in the ith element multiplied by the nodal displacement mode shape matrix of the ith element, which contains translational displacement modal and rotational displacement modal in three directions


How to actually have this equation use the strain gauge locations is not disclosed – instead, the claims are limited to any means that a person of ordinary skill could make the claimed invention work, without any guidance on even a single specific means to make it work.
As such, when a person of ordinary skill is faced with the task of making and using the presently claimed invention they would be left with a burden on undue experimentation to determine how to make and use the claimed invention in combination, in the manner claimed, with the “strain gauge locations”.

(B) The nature of the invention & (C) The state of the prior art MPEP § 2164.05(a) – which recites in part: “The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art...The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. ”



For the state of the prior art, see:
Liu et al., “The Finite Element Method A Practical Course”, Second Edition, 2014, ISBN: 978-0-08-098356-1 – this is a textbook on finite element analysis – see § 2.2.1 equation 2.5 and the surrounding text, see § 2.3.1, and then see §3.4.5 – these are reproduced below, and these teach claimed equations 1-2 as this is simply the “equations” used to relate “strain-displacement”, i.e. as per § 3.4.5 this is “often called the strain-displacement matrix or simply strain matrix” – the “L” in these equations is an embodiment of the claimed “translation matrix”, i.e. the “T”. – also, see § 2.1, § 2.2.2, §3.4.3 and elsewhere – to summarize, the relationship between strain and displacement to merely part of applying Hooke’s law, as demonstrated by this textbook, wherein the claimed translation matrix is “often called the strain-displacement matrix or simply strain matrix” (see § 2.2.2 which teaches in part: “The constitutive equation gives the relationship between the stress and strain in the material of a solid. It is often termed Hooke’s law.” and then see equation 2.20 which “Using Eqs. (2.5) [strain-displacement relationship] and (2.8) [Hooke’s Law], the equilibrium equation...can be further written in terms of displacements” – also, see § 3.4.9 – “By solving the global FE equation, displacements at the nodes can be obtained. The strain and stress in any element can then be retrieved using Eq. (3.6) in Eqs. (2.5) [strain-displacement equation, similar to the claimed] and (2.8) [Hooke’s Law].”
Yam et al., “THEORETICAL AND EXPERIMENTAL STUDY OF MODAL STRAIN ANALYSIS”, 1996  - see equation 1-5’, these are substantially similar to claimed equations 1-2, i.e. these relate “the strain vector and the nodal displacement vector” using a “transform matrix”, see § 2.1 for clarification and see §2.2 for more clarification including see equations 11-12  
Zhang, “MULTI-SENSING AND MULTI-SCALE MONITORING OF LONG-SPAN SUSPENSION BRIDGES”, 2013, PhD Dissertation, The Hong Kong Polytechnic University. – see chapter 2 for a literature review including § 2.1.1.1 for strain gauges which recites in part “A strain gauge is conventional electrical sensor for strain measurement...Given that strain gauges are economical, such sensors are widely installed on a large number of bridges as a part of the bridge health monitoring system. Two types of commonly used strain sensors are the electrical resistance and vibrating wire strain gauges. However, both sensors have defects” and § 2.2 for various “sensor placement methods” wherein this is summarized as “A great deal of research has been conducted over the last decade on optimal sensor placement to obtain the desired information for system identification, structural control, and structural damage detection.” – then see § 2.2.1 in detail for a “general review of optimal sensor placement methods” which describes a large number of methods to do this, and see the remaining sections of § 2.2 for a review of each of the general techniques
The closest to the presently claimed invention is the one disclosed in § 2.2.2 titled the “EfI Method” 
See § 2.2.11 for “Comments on Existing Methods” which discusses issues/problems with the existing methods 
See § 2.3.1 for a discussion of the “Existing methods for structural response reconstruction”, specifically see equation 2.38 which is similar to equations 5-6 recited in the claims, and recites the use of a “transformation matrix” as recited in the present claims as part of this – also see equations 2.44 and 2.45 on page 42 which teaches a “transmissibility matrix” for relating the “unknown responses” [e.g., strain] to the “measurement vector” [e.g., displacement] – see claimed equations 1 and 2
See §2.3.2 which provides “Comments on Existing Methods” wherein this includes “Furthermore, all the existing response reconstruction methods mentioned earlier considered only one type of response, such as acceleration responses, considering that multi-type response reconstruction will face the ill-condition problem, which will be handled in this study.” – this is highly pertinent as to the state of the art for what the present disclosed invention is described as, i.e. see the instant Summary ¶ 1 “In the proposed invention, the strain gauge and the accelerometer locations are jointly optimized to simultaneously acquire local deformation information and global modal information of the structure.” – based on Zhang, this was not previously considered in the state of the art prior to Zhang’s disclosure
See Zhang, as relied upon in the § 102 rejection, specifically see § 3.3.1 and § 3.3.2 and § 3.3.3 – this provides a single example of a technique substantially similar to the present claimed invention and including a number of additional steps for determining the sensor locations that is not disclosed in the instant specification (for 
Pei et al., “A modal estimation based multitype sensor placement method”, 2017 – see § 1 – this is a publication by the instant inventive entity which provides a summary of the state of the art including numerous citations that are to references from before the effective filing date of the instant invention 
This includes a discussion of “Zhang 2011” and “Zhang 2016” – as a basis for this Pei publication and notes “However, few existing studies regarding strain and acceleration sensor placement methods focused on modal estimation, even though modal information is extremely important with respect to analyzing the dynamic characteristics of a structure.”
Pei et al., “Dual-type sensor placement optimization by fully utilizing structural modal information”, 2019 – see the introduction– this is a publication by the instant inventive entity which provides a summary of the state of the art including numerous citations that are to references from before the effective filing date of the instant invention 
This discusses a similar set of references as Zhang’s PhD dissertation, e.g. Kammer’s EfI method
This discusses Zhang 2011 and Zhang 2016 – p[age 738, col. 2, ¶ 1-2 which in part recites “Zhang et al. (2011) used the relationships between the displacement and the strain to estimate the responses of some locations without sensors, and the strain gauge locations and the displacement transducer locations are selected according to the best response reconstruction result...However, these works (Wang for clarity, the Examiner notes that these do not discuss the PhD dissertation from Zhang 
See the last paragraph of the introduction as well which describes in a summarized form the complete invention
Zhang et al., “INTEGRATED OPTIMAL PLACEMENT OF DISPLACEMENT TRANSDUCERS AND STRAIN GAUGES FOR BETTER ESTIMATION OF STRUCTURAL RESPONSE”, 2011 – see § 1 for a description of the state of the art in 2011 for selecting the “optimal sensor placement”/”configuration” and includes that “Nevertheless, little research has focused on the design of sensor system with multiple types of sensors.” – this discloses a portion of what is contained within Zhang’s PhD dissertation 
Zhang et al., “Optimal multi-type sensor placement for response and excitation reconstruction”, 2016 – see the introduction for a review of the art
See page 113, ¶ 1 “As a result, optimal multi-type sensor placement...[is] an indispensable and challenging task...” 
Page 113, ¶ 4 – “However, the response reconstruction methods mentioned above do not involve any uncertainties in structural systems and measurement...By using their method, the optimal configuration and the number of sensors could also be determined by setting a targeted error level for the average response reconstruction error in an optimization procedure.”
See § 2.4 on page 117  which teaches in part “As a result, the optimal multi-type sensor placement in this study becomes a fundamental optimization problem that the type, number and location of sensors shall be selected from the measurable location set to achieve the minimum response reconstruction error from the response reconstruction location set.” wherein ¶ 2 discusses other references and how they determine the “sensor location”
See equation 35 which uses the “Frobenius norm” for the “relative response percentage error” – see the instant specification equation 12 which uses a similar calculation
See equation 36 which uses the “MAC”/”modal assurance criteria” for an “objective function” – see equation 11 in the instant specification recites the “MAC matrix” then see equation 37, which similar to equation 35 uses a “Frobenius norm” [the parallel bars indicate this, as described in the description of equation 36]
Carne et al., “A MODAL TEST DESIGN STRATEGY FOR MODEL CORRELATION”, see the abstract and see § 4 – this uses the “MAC matrix” “for sensor placement” 
Castro-Triguero et al., “Robustness of optimal sensor placement under parametric uncertainty”, 2013 – see the abstract, see § 2.1 this is a method based on the EFI method for sensor placement  wherein page 279 teaches using the “MAC matrix” for this
Chang et al., “Optimal Sensor Placement for Modal Identification of Bridge Systems Considering Number of Sensing Nodes”, 2014 – this is another paper on sensor placement, see equations 7-8 and figure 2 , furthermore see page 5 equation 16 for the sensor “error” 
Chisari et al., “Optimal sensor placement for structural parameter identification”, 2016 – see the abstract, see equations 1-2, see equation 5 , see equation 13 for the “pseudo-inverse” function , see § 3.3 for the “optimal sensor layout” including see equation 19 – this has a matrix “Tr” and takes an eigenvalue of it [this paper uses similar notation as the present claim for a similar problem]
Heo et al., “Optimal transducer placement for health monitoring of long span bridge”, 1997 – see the abstract, see equation 10 which clarifies that the “MAC” matrix is a “popular measure”
Loutas et al., “Strain sensors optimal placement for vibration-based structural health monitoring. The effect of damage on the initially optimal configuration”, 2017 – see equations 1-6, including equations 2 and 3 which relates the “strain mode shapes” to the “displacement...mode shapes”  
Meo et al., “On the optimal sensor placement techniques for a bridge structure”, 2005 – see the abstract, the see page 1491 including see equation 1 for the “structural response estimation”  - see § 8 for the use of a “covariance” matrix, see equation 22 
Stephan, “Sensor placement for modal identification”, 2012 – see the abstract, see § 2.1  including equation 3, see § 2.2 for the “redundancy of information” specifically see equation 12 which is similar to the disclosed equation 12 wherein §2.3 teaches using the “Frobenius norm” as a “choice” 
Yao, “Sensor Placement for On-Orbit Modal Identification via a Genetic Algorithm”, 1993 – see the abstract, see equations 2-4 and the remaining parts of the section “Problem statement” 
Xu et al., “Multi-type sensor placement and response reconstruction for structural health monitoring of long-span suspension bridges”, 2016 – see §2.4 – this uses a trace of a covariance matrix for the error for sensor placement
Zhu et al., “Multi-type Sensor Placement for Multi-Scale Response Reconstruction”, 2013 – see § 2.3 and § 2.4 including equation 18 and equations 20-25

(D) The level of one of ordinary skill (MPEP 2164.05(b)) – which recites in part: “The relative skill of those in the art refers to the skill level of those in the art in the technological field to which the claimed invention pertains. Where different arts are involved in the invention, the specification is enabling if it enables persons skilled in each art to carry out the aspect of the invention applicable to their specialty. In re Naquin, 398 F.2d 863, 866, 158 USPQ 317, 319 (CCPA 1968)”



(E) The level of predictability in the art & (F) The amount of direction provided by the inventor (MPEP 2164.03) – which recites in part: “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling...The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.”

The specification fails to provide sufficient guidance/direction on exactly how to make or use the invention – see the above cited references, e.g. Liu and Zhang, also see the Pei references – in order to use the claimed invention with the claimed recitations of the use of the “strain gauge locations” a person of ordinary skill would have been faced with undue experimentation.

In terms of predictability, see Pei, “A modal estimation based multitype sensor placement method”, 2017, page 2, ¶ 1: “However, few existing studies regarding strain and acceleration sensor placement methods focused on modal estimation, even though modal information is extremely important with respect to analyzing the dynamic characteristics of a structure.”
Clearly, by the applicants own words that are “few existing studies”, i.e. the art is unpredictable. 
In addition, see the other references as cited above for further demonstration that the using the “strain gauge locations” in the manner recited in the present claims is unpredictable – somehow, in an undisclosed manner, a skilled person would have to determine how to use an equation associated with/part of Hooke’s law and relate that equation to the “strain gauge locations” without any clear guidance from the specification on how to do this. 

	To clarify, in regards to the claimed equations 1 and 2, the Examiner has re-produced the most relevant citations from above: 
Liu et al., “The Finite Element Method A Practical Course”, Second Edition, 2014, ISBN: 978-0-08-098356-1 – this is a textbook on finite element analysis – see § 2.2.1 equation 2.5 and the surrounding text, see § 2.3.1, and then see §3.4.5 – these are reproduced below, and these teach claimed equations 1-2 as this is simply the “equations” used to relate “strain-displacement”, i.e. as per § 3.4.5 this is “often called the strain-displacement matrix or simply strain matrix” – the “L” in these equations is an embodiment of the claimed “translation matrix”, i.e. the “T”  - also, see the above citations as well which show this is simply part of using Hooke’s Law in FE analysis

    PNG
    media_image9.png
    645
    910
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    523
    960
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    319
    930
    media_image11.png
    Greyscale

Zhang, “MULTI-SENSING AND MULTI-SCALE MONITORING OF LONG-SPAN SUSPENSION BRIDGES”, PhD Dissertation – see § 3.2.1 equations 3.1, 3.3, and 3.6 
Loutas et al., “Strain sensors optimal placement for vibration-based structural health monitoring. The effect of damage on the initially optimal configuration”, 2017 – see equations 2-3. 
Yam et al., “THEORETICAL AND EXPERIMENTAL STUDY OF MODAL STRAIN ANALYSIS” 1996 – see § 2.1 which provides the derivation of claimed equations 1-2 as the mathematical “relationship between strain and nodal displacement”, i.e. see equation 5’ which is the “compact form” wherein the beta “is the coordinate transform matrix” between the “strain” and the “nodal displacement” 

(G) The existence of working examples (MPEP 2164.02) – which recites in part: “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled... To make a valid rejection, one must evaluate all the facts and evidence 

There are no working examples for consideration. 
The only working examples of the present claimed invention that could possibly exist are not disclosed and not supported by the present invention as they are not the present invention – see Remarks, September 8th, 2021 – e.g., see pages 7 to 11, see the figures, see US application number 16/342,902 starting at step 2.4. 
The applicant’s argued examples are from the Pei references, including the figures, wherein the Pei reference discloses substantially more subject matter than what is disclosed in the instant application. These references from Pei demonstrate that there is undue experimentation for a skilled person to have made and used the present claimed invention, as these references demonstrate that various additions to the present claimed invention are required to produce what could be a working example. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (MPEP 2164.06) – which recites in part: “The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention...." ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should 

	The amount of experimentation is undue – the applicant has omitted the necessary guidance/direction in their specification for a person of ordinary skill to have made and used the presently claimed invention without undue experimentation. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carne et al., “A MODAL TEST DESIGN STRATEGY FOR MODEL CORRELATION”, see the abstract and see § 4 – this uses the “MAC matrix” “for sensor placement” 
Castro-Triguero et al., “Robustness of optimal sensor placement under parametric uncertainty”, 2013 – see the abstract, see § 2.1 this is a method based on the EFI method for sensor placement  wherein page 279 teaches using the “MAC matrix” for this
Chang et al., “Optimal Sensor Placement for Modal Identification of Bridge Systems Considering Number of Sensing Nodes”, 2014 – this is another paper on sensor placement, see equations 7-8 and figure 2 , furthermore see page 5 equation 16 for the sensor “error” 
Chisari et al., “Optimal sensor placement for structural parameter identification”, 2016 – see the abstract, see equations 1-2, see equation 5 , see equation 13 for the “pseudo-inverse” function , see § 3.3 for the “optimal sensor layout” including see equation 19 – this r” and takes an eigenvalue of it [this paper uses similar notation as the present claim for a similar problem]
Heo et al., “Optimal transducer placement for health monitoring of long span bridge”, 1997 – see the abstract, see equation 10 which clarifies that the “MAC” matrix is a “popular measure”
Liu et al., “Optimal sensor placement for spatial lattice structure based on genetic algorithms”, 2008  - see the abstract and § 2.2 for a technique for optimizing sensor locations using the “MAC” 
Liu et al., “The Finite Element Method A Practical Course”, Second Edition, 2014, ISBN: 978-0-08-098356-1 – this is a textbook on finite element analysis – see § 2.2.1 equation 2.5 and the surrounding text, see § 2.3.1, and then see §3.4.5, and these teach claimed equations 1-2 as this is simply the “equations” used to relate “strain-displacement”, i.e. as per § 3.4.5 this is “often called the strain-displacement matrix or simply strain matrix” – the “L” in these equations is an embodiment of the claimed “translation matrix”, i.e. the “T” 
Loutas et al., “Strain sensors optimal placement for vibration-based structural health monitoring. The effect of damage on the initially optimal configuration”, 2017 – see equations 1-6, including equations 2 and 3 which relates the “strain mode shapes” to the “displacement...mode shapes”  
Meo et al., “On the optimal sensor placement techniques for a bridge structure”, 2005 – see the abstract, the see page 1491 including see equation 1 for the “structural response estimation”  - see § 8 for the use of a “covariance” matrix, see equation 22 
Pei et al., “Dual-type sensor placement optimization by fully utilizing structural modal information”, 2019 – as cited above this is a publication related to the instant invention – see equations 6-15 and see Pei, figure 1 and see “Procedure of the optimal dual-type sensor placement method” including #2 step 2
Pei et al., “A modal estimation based multitype sensor placement method”, 2017 – as cited above this is another publication related to the instant invention -  see equation 8 and the surrounding description – “where P is a selection matrix that consists of only zeros and ones and the number of rows of P is equal to the number of selected strain gauges. In Eq. (8), when the number of selected strain gauges is greater than or equal to the number of rows of the displacement mode matrix ... , the least squares estimation of the displacement modes of estimated locations can be obtained” and then see equations 1-13
Pei et al., “Conditional information entropy based sensor placement method considering separated model error and measurement noise”, 2019 – see figure 4 – this is the figure 1 cited by the applicant in the Remarks on Sept. 8th, 2021 on page 8
Stephan, “Sensor placement for modal identification”, 2012 – see the abstract, see § 2.1  including equation 3, see § 2.2 for the “redundancy of information” specifically see equation 12 which is similar to the disclosed equation 12 wherein §2.3 teaches using the “Frobenius norm” as a “choice” 
Yam et al., “THEORETICAL AND EXPERIMENTAL STUDY OF MODAL STRAIN ANALYSIS”, 1996  - see equation 1-5’, these are substantially similar to claimed equations 1-2, i.e. these relate “the strain vector and the nodal displacement vector” using a “transform matrix”, see § 2.1 for clarification and see §2.2 for more clarification including see equations 11-12 
Yao, “Sensor Placement for On-Orbit Modal Identification via a Genetic Algorithm”, 1993 – see the abstract, see equations 2-4 and the remaining parts of the section “Problem statement” 
Zhang et al., “Optimal multi-type sensor placement for response and excitation reconstruction”, 2015 – see §2.1 and see § 2.4
Xu et al., “Multi-type sensor placement and response reconstruction for structural health monitoring of long-span suspension bridges”, 2016 – see §2.4 – this uses a trace of a covariance matrix for the error for sensor placement
Zhu et al., “Multi-type Sensor Placement for Multi-Scale Response Reconstruction”, 2013 – see § 2.3 and § 2.4 including equation 18 and equations 20-25
Zhang et al., “INTEGRATED OPTIMAL PLACEMENT OF DISPLACEMENT TRANSDUCERS AND STRAIN GAUGES FOR BETTER ESTIMATION OF STRUCTURAL RESPONSE”, 2011 – see § 2 and § 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128